DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 01/11/2022.  Presently claims 1-15 and 24-26 are pending.  Claims 16-23 are cancelled.

Reasons for Allowance
Claims 1-15 and 24-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Schlienger et al. (U.S. 9,169,738).
	Regarding claim 1, the prior art of record fails to disclose or suggest wherein the pressurized oil jet extending from the oil gallery through an oil jet orifice directly impinges a surface of the casing (casing labeled 31 in Fig. 2’ of page 7 of final office action mailed on 05/25/2021).  Applicant’s argument on p. 12 of remarks submitted on 08/18/2021 stating that the oil is splashed onto the bearing housing (30) before splashing onto the casing 31 is persuasive.  Further it would not have been obvious to one of ordinary skill in the art to modify the oil jet such that the jet impinges directly onto the casing 31 because the oil jet orifice 61 is angled radially outward toward the bearing housing, which would significantly alter the design and functionality of the oil passage in 
	Claims 2-6 are allowable due to their dependency on claim 1.  
	Claim 7 is allowable for the same reasons set forth in claim 1 above.
Claims 8-15 are allowable due to their dependency on claim 7.  
	Claim 24 is allowable for the same reasons set forth in claim 1 above.
Claims 25-26 are allowable due to their dependency on claim 24.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        01/18/2022